Moore, Chief Justice.
The citation served upon the plaintiff in error authorized the judgment by de*152fault entered against Mm. The citation in tMs case is unlike those in the cases to wMch we are referred by counsel. While-it may not be in all respects strictly regular and formal, yet it plainly shows who are the defendants.
But the judgment does not follow the petition. In the original and amended petitions, F. 0. Vanzandt, as executrix of the estate of Isaac Vanzandt, is the sole and only plaintiff, yet the judgment is m favor of her and E. M. Vanzandt and others named m the judgment as heirs of Isaac Vanzandt. And for this error the judgment is reversed and the cause remanded.
Reversed and remanded.
[Opirnon delivered December 14, 1880.]